[Cite as In re T.B., 2022-Ohio-4734.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  ROSS COUNTY

In the Matter of:                            :
                                             :    Case No. 22CA15
T.B.                                         :
                                             :
Adjudicated Dependent Child.                 :
                                             :
                                             :    DECISION AND JUDGMENT
                                             :    ENTRY
                                             :
                                             :    RELEASED: 12/20/2022

                                        APPEARANCES:

Brian A. Smith, Fairlawn, Ohio, for Appellant.

Jeffrey C. Marks, Ross County Prosecutor, and Jennifer L. Ater, Ross County
Assistant Prosecutor, Chillicothe, Ohio, for Appellee.


Wilkin, J.

        {¶1} Appellant, the minor child’s father, appeals a decision of the Ross

County Court of Common Pleas, Juvenile Division, that placed his biological

child, T.B., in the permanent custody of South Central Ohio Job and Family

Services, Children’s Division (“the agency”).

        {¶2} Appellant raises four assignments of error. First, he argues that the

trial court’s permanent custody decision is void, because he was not properly

served with notice of the motion and of the hearing. Second, Appellant claims

that trial counsel rendered ineffective assistance of counsel by failing to object to

the alleged lack of proper service. Third, Appellant asserts that the trial court’s

permanent custody decision is against the manifest weight of the evidence,

because the evidence fails to support the court’s finding that placing the child in
Ross App. No. 22CA15                                                                 2


the agency’s permanent custody is in the child’s best interest. Last, Appellant

contends that the trial court’s permanent custody decision is against the manifest

weight of the evidence, because the record fails to show that the agency used

reasonable efforts to reunify the family.

       {¶3} After our review of the record and the applicable law, we do not find

any merit to Appellant’s assignments of error. Therefore, we affirm the trial

court’s judgment.

                    FACTS AND PROCEDURAL BACKGROUND

       {¶4} On February 10, 2020, the agency filed a complaint that alleged the

nearly three-year-old child is a dependent child and requested the court to grant

the agency temporary custody of the child. The attached statement of facts

indicated the following.

       {¶5} The agency first became involved with the family in early June 2017,

shortly after the child’s birth. The agency learned that the child’s “cord stat result

returned positive on [June 5, 2017] for Subutex and cocaine.” The report stated

that the child’s mother had been receiving Subutex services during her

pregnancy but was discharged for testing positive for cocaine.

       {¶6} A caseworker phoned the parents’ home on August 9, 2017, and

heard the parents yelling. The caseworker called the Chillicothe Police

Department to report the disturbance. After the police left the parents’ home,

Appellant informed the caseworker that the mother “left the residence out of a

window of the home before police arrived.” Appellant advised the caseworker

“that he was not able to ensure [the mother] would not bring drug instruments
Ross App. No. 22CA15                                                                 3


into the home, or that he could stop the drug activity, dealers, and other users

from coming into the home.” He further stated that “working full time and

providing care to [the child] was too difficult to him.” Shortly thereafter, the

agency sought and received temporary custody of the child.

       {¶7} Over the next couple of years, the agency worked with the parents in

an attempt to reunify the family. The parents, however, did not consistently visit

the child or comply with the case plan requirements. The agency eventually

dismissed the original complaint and refiled the present action.

       {¶8} On February 12, 2020, the father appeared with counsel for a

hearing. At this hearing, the father denied the allegations of the complaint. The

court found that the agency had used reasonable efforts to prevent the child’s

continued removal from the home. The court continued the child in the agency’s

temporary custody.

       {¶9} On July 29, 2020, the magistrate adjudicated the child a dependent

child. The court found that the agency used reasonable efforts. On that same

date, the trial court adopted the magistrate’s decision and adjudicated the child a

dependent child. The court later entered a dispositional order that continued the

child in the agency’s temporary custody.

       {¶10} On February 8, 2022, the agency filed a permanent custody motion.

The agency alleged that the child has been in its temporary custody for 12 or

more months of a consecutive 22-month period and that placing the child in its

permanent custody is in his best interest. The agency requested that both

parents be served via personal service.
Ross App. No. 22CA15                                                                 4


          {¶11} About one month later, the trial court held a pretrial hearing and

noted that Appellant’s counsel appeared, but Appellant did not. The court further

observed that the record did not indicate that the parents had been served with

notice of the permanent custody motion and of the hearing date. The court thus

ordered the agency to verify that the parents have been served or to issue new

instructions for service.

          {¶12} On March 15, 2022, the agency filed a motion to serve the parents

by posting and by mail. The affidavit stated that the summons could not be

served upon the parents because their residence is “unknown.” The affidavit

listed the parents’ last known address and stated that reasonable efforts (a public

records search) were undertaken to determine the parents’ residence.

          {¶13} On April 11, 2022, the court held a hearing to consider the agency’s

permanent custody motion. The court noted that neither parent was present but

that an attorney represented each. Caseworker Sarah Swenson testified that the

agency’s concerns included the parents’ lack of appropriate housing and lack of

employment, and the mother’s drug addiction. Additionally, Appellant did not

have reliable transportation and had “explosive angry outbursts in front of the

child.”

          {¶14} Swenson explained that the case plan required the mother to

continue receiving treatment for her drug addiction and required the parents to

maintain safe and stable housing, to attend regular visitation with the child, and

to engage in a mental health evaluation and follow any recommended treatment.

Swenson testified that the parents did not establish stable housing, did not
Ross App. No. 22CA15                                                                5


consistently visit the child, and Appellant did not successfully complete

recommended counseling for his anger issues.

       {¶15} Swenson stated that the parents “were very inconsistent” in their

visits with the child. Swenson reported that in June 2021, the parents “had a

hard time keeping appointments.” She explained that the parents claimed not to

have transportation, or they complained about the weather or the time scheduled

for the visits. Swenson stated that the agency moved the visits to a more

accommodating time for the parents, yet the parents still did not consistently visit

the child. Around August 2021, the parents’ visits became even less consistent,

and they “stopped showing up almost completely.” Furthermore, during visits,

Appellant “tended to yell in front of [the child] and scare him” and was

confrontational with the foster parents.

       {¶16} Swenson stated that the child has been in the agency’s temporary

custody since he was a few months old and that he has remained in the same

foster home throughout that time. Swenson reported that the child is “very

comfortable,” “very well adjusted,” and “very bonded” with the foster family. She

further explained that due to Appellant’s violent behaviors, the child was referred

for counseling.

       {¶17} Caseworker Nathan Winston stated that he is the current

caseworker for the family. Winston testified that the parents have not completed

the case plan goals. Winston reported that neither parent visited the child

between August 2021 and early December 2021. Appellant attended a visit on

December 7, 2021, but he has not seen the child since that time. The mother
Ross App. No. 22CA15                                                                 6


last visited the child in August 2021. Winston also stated that the parents have

not established stable housing and that Appellant has not resolved his anger

issues. Winston indicated that the child is “very bonded” with the foster family

and “has a strong love for them.”

       {¶18} On April 13, 2022, the trial court granted the agency permanent

custody of the child. The court found that all parties were properly notified of the

hearing. The court determined that the child cannot be placed with either parent

within a reasonable time or should not be placed with them and that placing the

child in the agency’s permanent custody is in the child’s best interest. The court

additionally found that the child has been in the agency’s temporary custody for

12 or more months of a consecutive 22-month period and “has essentially been”

in the agency’s temporary custody “since a few days after he was born.” The

court observed that the child shares a strong bond with the foster parents and is

doing well in their care.

       {¶19} The court stated that the parents did not complete “significant

portions of the case plan.” The mother has been unable to overcome her drug

addiction, is on felony probation, and has a bench warrant for her arrest.

Appellant did not consistently visit the child and has not seen the child since

December 7, 2021. During visits, Appellant “was often confrontational with the

foster parents and acted in an aggressive manner.” Furthermore, Appellant’s

“outbursts have frightened the child.” Appellant “was referred to counseling to

address his outbursts but he has failed to follow through with that counseling

referral.”
Ross App. No. 22CA15                                                              7


       {¶20} The court also noted that Appellant “has not consistently remained

in contact with his case workers” and that the “parents have not maintained

stable housing.” Moreover, the parents have a history of domestic violence, and

they have not adequately addressed the concerns. The court determined that

the child needs a permanent placement and cannot achieve that type of

placement without granting the agency permanent custody of the child. The

court thus granted the agency permanent custody of the child. This appeal

followed.

                          ASSIGNMENTS OF ERROR

I.     THE TRIAL COURT DECISION GRANTING APPELLEE’S
       MOTION FOR PERMANENT CUSTODY WAS VOID, BECAUSE IT
       DENIED DUE PROCESS TO APPELLANT DUE TO
       INSUFFICIENT SERVICE, IN VIOLATION OF APPELLANT’S
       RIGHT TO DUE PROCESS UNDER THE FIFTH AND
       FOURTEENTH AMENDMENTS TO THE UNITED STATES
       CONSTITUTION AND ARTICLE I, SECTION 16 OF THE OHIO
       CONSTITUTION.

II.    THE FAILURE OF APPELLANT’S TRIAL COUNSEL TO OBJECT
       TO THE TRIAL COURT’S IMPROPER SERVICE AND LACK OF
       JURISDICTION OVER APPELLANT CONSTITUTED
       INEFFECTIVE ASSISTANCE OF COUNSEL AND VIOLATED
       APPELLANT’S RIGHTS TO COUNSEL AND DUE PROCESS
       UNDER ARTICLE I, SECTIONS 10 AND 16 OF THE OHIO
       CONSTITUTION AND THE FIFTH, SIXTH AND FOURTEENTH
       AMENDMENTS TO THE UNITED STATES CONSTITUTION.

III.   THE TRIAL COURT’S RULING, GRANTING APPELLEE’S
       MOTION FOR PERMANENT CUSTODY, WAS AGAINST THE
       MANFEST WEIGHT OF THE EVIDENCE.

IV.    THE TRIAL COURT’S RULING, GRANTING APPELLEE’S
       MOTION FOR PERMANENT CUSTODY, WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE, BECAUSE APPELLEE
       DID NOT SHOW THAT IT HAD MADE “REASONABLE EFFORTS”
       TO REUNITE THE FAMILY PURSUANT TO R.C. 2151.419.
Ross App. No. 22CA15                                                                 8


                                       ANALYSIS

                        FIRST ASSIGNMENT OF ERROR

       {¶21} In his first assignment of error, Appellant argues that the trial court’s

permanent custody decision is void because he was not properly served with the

agency’s permanent custody motion or notice of the hearing date. Specifically,

he contends that the agency failed to establish that serving him with notice by

publication was necessary. Appellant alleges that the agency incorrectly claimed

that the agency could not ascertain his address. Appellant asserts that he had

maintained the same address since the inception of the case and that the

complaint had been served upon him at this address. He also argues that the

clerk’s office should not have sent notice via regular mail, but instead, should

have sent notice via certified mail.

       {¶22} The Due Process Clause of the Fifth Amendment to the United

States Constitution, as applicable to the states through the Fourteenth

Amendment, provides: “No person shall * * * be deprived of life, liberty, or

property, without due process of law.” “[P]arents’ interest in the care, custody,

and control of their children ‘is perhaps the oldest of the fundamental liberty

interests recognized by this Court.’ ” In re B.C., 141 Ohio St.3d 55, 2014-Ohio-

4558, 21 N.E.3d 308, ¶ 19, quoting Troxel v. Granville, 530 U.S. 57, 65, 120

S.Ct. 2054, 147 L.Ed.2d 49 (2000). Indeed, the right to raise one’s “child is an

‘essential’ and ‘basic’ civil right.” In re Murray, 52 Ohio St.3d 155, 157, 556

N.E.2d 1169 (1990); accord In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680

(1997); see Santosky v. Kramer, 455 U.S. 745, 753, 102 S.Ct. 1388, 71 L.Ed.2d
Ross App. No. 22CA15                                                                  9


599 (1982) (stating that “natural parents have a fundamental right to the care and

custody of their children”). Thus, “parents who are ‘suitable’ have a ‘paramount’

right to the custody of their children.” B.C. at ¶ 19, quoting In re Perales, 52 Ohio

St.2d 89, 97, 369 N.E.2d 1047 (1977), citing Clark v. Bayer, 32 Ohio St. 299, 310

(1877); Murray, 52 Ohio St.3d at 157.

       {¶23} Additionally, the Ohio Supreme Court has described the permanent

termination of parental rights as “ ‘the family law equivalent of the death penalty

in a criminal case.’ ” Hayes, 79 Ohio St.3d at 48, quoting In re Smith, 77 Ohio

App.3d 1, 16, 601 N.E.2d 45 (6th Dist.1991). Consequently, courts must afford

parents facing the permanent termination of their parental rights “ ‘every

procedural and substantive protection the law allows.’ ” Id., quoting Smith at 16;

accord B.C. at ¶ 19. Thus, because parents possess a fundamental liberty

interest in the care and custody of their children, the state may not deprive

parents of their parental rights without due process of law. In re James, 113

Ohio St.3d 420, 2007-Ohio-2335, 866 N.E.2d 467, ¶ 16; e.g., In re A.G., 4th Dist.

Athens No. 14CA28, 2014-Ohio-5014, ¶ 12; In re M.H., 4th Dist. Vinton No.

11CA683, 2011-Ohio-5140, ¶¶ 49–50. Moreover, a parent’s right to due process

“does not evaporate simply because” that parent has “not been [a] model parent[

] or [has] lost temporary custody of their child to the State.” Santosky, 455 U.S.

at 753.

       {¶24} Although “due process” lacks precise definition, courts have long

held that due process requires both notice and an opportunity to be heard. In re

Thompkins, 115 Ohio St.3d 409, 2007-Ohio-5238, 875 N.E.2d 582, ¶ 12, citing
Ross App. No. 22CA15                                                                  10


Hagar v. Reclamation Dist. No. 108, 111 U.S. 701, 708, 4 S.Ct. 663, 28 L.Ed.

569 (1884); Caldwell v. Carthage, 49 Ohio St. 334, 348, 31 N.E. 602 (1892). “An

elementary and fundamental requirement of due process in any proceeding

which is to be accorded finality is notice reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and

afford them an opportunity to present their objections.” Mullane v. Cent. Hanover

Bank & Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865 (1950); accord

In re Thompkins at ¶ 13.

       {¶25} Moreover, given the importance of the parent-child bond, “a Juvenile

Court cannot make a valid order changing temporary commitment of a

dependent child to a permanent one without a service of notice upon the parent

of the child, strictly in accordance with the law.” In re Frinzl, 152 Ohio St. 164,

173, 87 N.E.2d 583 (1949); accord In re S.S., 9th Dist. Wayne No. 10CA0010,

2010-Ohio-6374, ¶ 43, quoting In re Cowling, 72 Ohio App.3d 499, 500–501, 595

N.E.2d 470 (9th Dist.1991). “ ‘[A] judgment rendered without proper service or

entry of appearance is a nullity and void.’ ” State ex rel. Ballard v. O’Donnell, 50

Ohio St.3d 182, 183–184, 553 N.E.2d 650 (1990), quoting Lincoln Tavern, Inc. v.

Snader, 165 Ohio St. 61, 64, 133 N.E.2d 606 (1956). Thus, “a valid court

judgment requires both proper service under the applicable Ohio rules and

adequate notice under the Due Process Clause.” In re A.G., 4th Dist. Athens No.

14CA28, 2014-Ohio-5014, ¶ 14, citing Samson Sales, Inc. v. Honeywell, Inc., 66

Ohio St.2d 290, 293, 421 N.E.2d 522 (1981).
Ross App. No. 22CA15                                                                 11


       {¶26} When, however, “parents of minor children have the notice and

opportunity to assert their rights in a permanent-custody proceeding,” no due

process violation occurs. Ross v. Saros, 99 Ohio St.3d 412, 2003-Ohio-4128,

792 N.E.2d 1126, ¶ 17. Accordingly, “a notice issue may be waived on appeal

when a parent’s attorney is present for various permanent custody hearings and

does not raise the improper notice issue.” In re C.B., 2020-Ohio-5151, 161

N.E.3d 770, ¶ 19 (4th Dist.).

       {¶27} When the state seeks to interfere with a parent’s liberty interest in

the care, custody, and management of his or her child, the Due Process Clause

requires the state to “attempt to provide actual notice” to the parents. Thompkins

at ¶ 14 (emphasis sic.), citing Dusenbery v. United States, 534 U.S. 161, 170,

122 S.Ct. 694, 151 L.Ed.2d 597 (2002). Due process does not, however, require

the state to undertake “ ‘heroic efforts’ ” to provide actual notice. Id., quoting

Dusenbery, 534 U.S. at 170. Additionally, due process does not require that a

parent receives actual notice before the state may permanently sever the parent-

child relationship. Id. Instead, the state satisfies its due process obligation to

provide notice and an opportunity to be heard if the state employs means that are

“reasonably calculated” to inform the parent of the proceeding involving his or her

child. In re A.G., 139 Ohio St.3d 572, 2014-Ohio-2597, 13 N.E.3d 1146, ¶ 64.

Furthermore, the state must exercise “reasonable diligence in attempting to notify

[parents] that [their] parental rights [are] subject to termination.” Thompkins at ¶

15; accord In re S.S., 9th Dist. Wayne No. 10CA0010, 2010-Ohio-6374, ¶ 49.
Ross App. No. 22CA15                                                              12


       {¶28} R.C. 2151.29 sets forth the requirements for serving notice of a

permanent custody motion and of the hearing. See R.C. 2151.414(A)(1) (stating

that “the court shall schedule a hearing and give notice of the filing of the motion

and of the hearing, in accordance with” R.C. 2151.29). The statute provides as

follows:

               Service of summons, notices, and subpoenas, prescribed by
       section 2151.28 of the Revised Code, shall be made by delivering a
       copy to the person summoned, notified, or subpoenaed, or by leaving
       a copy at the person’s usual place of residence. If the juvenile judge
       is satisfied that such service is impracticable, the juvenile judge may
       order service by registered or certified mail. If the person to be
       served is without the state but the person can be found or the
       person’s address is known, or the person’s whereabouts or address
       can with reasonable diligence be ascertained, service of the
       summons may be made by delivering a copy to the person personally
       or mailing a copy to the person by registered or certified mail.

               Whenever it appears by affidavit that after reasonable effort
       the person to be served with summons cannot be found or the
       person’s post-office address ascertained, whether the person is
       within or without a state, the clerk shall publish such summons once
       in a newspaper of general circulation throughout the county. The
       summons shall state the substance and the time and place of the
       hearing, which shall be held at least one week later than the date of
       the publication. A copy of the summons and the complaint,
       indictment, or information shall be sent by registered or certified mail
       to the last known address of the person summoned unless it is shown
       by affidavit that a reasonable effort has been made, without success,
       to obtain such address.

               A copy of the advertisement, the summons, and the
       complaint, indictment, or information, accompanied by the certificate
       of the clerk that such publication has been made and that the
       summons and the complaint, indictment, or information have been
       mailed as required by this section, is sufficient evidence of
       publication and mailing. When a period of one week from the time
       of publication has elapsed, the juvenile court shall have full
       jurisdiction to deal with such child as provided by sections 2151.01
       to 2151.99 of the Revised Code.
Ross App. No. 22CA15                                                                            13


        {¶29} In the case before us, Appellant claims that service by publication

was improper because the agency could have ascertained his address. He

states that he had maintained the same address at which the agency previously

had served him and that the agency thus should have attempted to serve him at

this address. We observe, however, that on February 8, 2022, the agency did

request personal service be made upon Appellant at this address.

        {¶30} Moreover, about one month later, the trial court noted that the

record did not indicate that the parents had been served with notice of the motion

and hearing date.1 The court thus ordered the agency to verify that the parents

have been served or to issue new instructions for service.

        {¶31} One week later, the agency filed a motion to serve the parents by

posting and by mail. The agency submitted an affidavit for publication by posting

and mail that contained the parents’ last known address, that stated the agency

had used reasonable efforts to determine the parents’ residence by conducting a

public records search, and that averred that the parents’ residence could not be

ascertained with reasonable diligence. The trial court granted the agency’s

motion.

        {¶32} Here, the agency first attempted to personally serve Appellant with

notice of the motion and hearing at the same address that Appellant had

maintained throughout the pendency of the case. After about one month, the

agency still had not successfully personally served Appellant. The agency then



1 On February 14, 2022, the Sheriff’s Returns were filed with the court, but they are blank; none of
the information was completed on the form to indicate whether service had or had not been
made.
Ross App. No. 22CA15                                                                 14


requested the clerk’s office to serve Appellant by posting and by ordinary mail,

which the clerk’s office did.

       {¶33} Appellant contends, however, that the clerk also should have sent

notice via certified mail to his last known address and that the failure to do so

shows that service by publication was not properly made upon him. Yet at no

point did Appellant’s counsel, who appeared at both the pretrial and the

permanent custody hearing, assert that the attempt to serve Appellant was

invalid. Instead, Appellant’s counsel appeared at the permanent custody hearing

and did not argue that service was defective. Therefore, Appellant waived the

issue for purposes of appeal. In re D.H., 177 Ohio App.3d 246, 2008-Ohio-3686,

894 N.E.2d 364 (8th Dist.), ¶ 38 (stating that the “issue of notice is waived on

appeal when the parent’s attorney is present for various permanent custody

hearings and never argues improper notice”); Matter of Jennifer L., 6th Dist.

Lucas No. L-97-1295, 1998 WL 230808, *3 (May 1, 1998) (determining that

father waived argument that trial court lacked personal jurisdiction “when counsel

who appeared on his behalf at the permanent custody hearings did not argue

that the trial court had no jurisdiction to consider a motion for permanent custody

against him”); see State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162

N.E.3d 776, ¶ 36 (stating that a person “submits to the court’s jurisdiction if he

does not object to the court’s exercise of jurisdiction over him”); Gliozzo v. Univ.

Urologists of Cleveland, Inc., 114 Ohio St.3d 141, 2007-Ohio-3762, 870 N.E.2d

714, ¶ 13 (stating that a party voluntarily submits to a court’s jurisdiction “by

failing to raise the defense of insufficiency of service of process in a responsive
Ross App. No. 22CA15                                                                 15


pleading or by filing certain motions before any pleading”). We additionally point

out that when the agency filed its permanent custody motion, Appellant’s child

had been in the agency’s temporary custody for about four and a half years.

Thus, Appellant’s claim that he did not have adequate notice of the proceedings

rings especially hollow. Consequently, we do not agree with Appellant that the

trial court’s permanent custody decision is void.

       {¶34} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s first assignment of error.

                       SECOND ASSIGNMENT OF ERROR

       {¶35} In his second assignment of error, Appellant asserts that his trial

counsel was ineffective for failing to object to the allegedly improper service.

Appellant claims that if trial counsel had raised the issue, then “the trial court

would not have granted permanent custody to [the agency], and [Appellant]’s

parental rights would not have been terminated.”

       {¶36} The right to counsel, guaranteed in permanent custody proceedings

by R.C. 2151.352 and by Juv.R. 4, includes the right to the effective assistance

of counsel. In re Wingo, 143 Ohio App.3d 652, 666, 758 N.E.2d 780 (4th

Dist.2001), citing In re Heston, 129 Ohio App.3d 825, 827, 719 N.E.2d 93 (1st

Dist.1998); e.g., In re J.P.B., 4th Dist. Washington No. 12CA34, 2013-Ohio-787,

¶ 23; In re K.M.D., 4th Dist. Ross No. 11CA3289, 2012-Ohio-755, ¶ 60; In re

A.C.H., 4th Dist. Gallia No. 11CA2, 2011-Ohio-5595, ¶ 50. “ ‘Where the

proceeding contemplates the loss of parents’ ‘essential’ and ‘basic’ civil rights to

raise their children, * * * the test for ineffective assistance of counsel used in
Ross App. No. 22CA15                                                               16


criminal cases is equally applicable to actions seeking to force the permanent,

involuntary termination of parental custody.’ ” Wingo, 143 Ohio App.3d at 666,

quoting Heston.

       {¶37} “To establish constitutionally ineffective assistance of counsel, a

defendant must show (1) that his counsel’s performance was deficient and (2)

that the deficient performance prejudiced the defense and deprived him of a fair

trial.” State v. Jenkins, 4th Dist. Ross No. 13CA3413, 2014-Ohio-3123, ¶ 15,

citing Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984); State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577, 971 N.E.2d

865, ¶ 85. “Failure to establish either element is fatal to the claim.” State v.

Jones, 4th Dist. Scioto No. 06CA3116, 2008-Ohio-968, ¶ 14.

       {¶38} “ ‘In order to show deficient performance, the defendant must prove

that counsel’s performance fell below an objective level of reasonable

representation.’ ” State v. Adams, 2016-Ohio-7772, 84 N.E.3d 155 ¶ 89 (4th

Dist.), quoting State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848

N.E.2d 810, ¶ 95. When considering counsel’s performance, “ ‘a court must

indulge a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.’ ” State v. Walters, 4th Dist. Washington

Nos. 13CA33, 13CA36, 2014-Ohio-4966, ¶ 23, quoting Strickland, 466 U.S. at

689. “Thus, ‘the defendant must overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy.’

” State v. Jarrell, 2017-Ohio-520, 85 N.E.3d 175, ¶ 49 (4th Dist.),

quoting Strickland, 466 U.S. at 689.
Ross App. No. 22CA15                                                                17


       {¶39} To establish prejudice, a defendant must demonstrate that a

reasonable probability exists that “ ‘but for counsel’s errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine the outcome.’ ” Hinton v. Alabama, 571 U.S. 263, 134

S.Ct. 1081, 1089, 188 L.Ed.2d 1 (2014), quoting Strickland, 466 U.S. at 694; e.g.,

State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 113;

State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph three of

the syllabus. Furthermore, courts ordinarily may not simply presume the

existence of prejudice but must require the defendant to affirmatively establish

prejudice. State v. Clark, 4th Dist. Pike No. 02CA684, 2003-Ohio-1707, ¶ 22. As

we have repeatedly recognized, speculation is insufficient to demonstrate the

prejudice component of an ineffective assistance of counsel claim. E.g., State v.

Jenkins, 4th Dist. Ross No. 13CA3413, 2014-Ohio-3123, ¶ 22; State v. Simmons,

4th Dist. Highland No. 13CA4, 2013-Ohio-2890, ¶ 25; State v. Halley, 4th Dist.

Gallia No. 10CA13, 2012-Ohio-1625, ¶ 25; State v. Leonard, 4th Dist. Athens No.

08CA24, 2009-Ohio-6191, ¶ 68; accord State v. Powell, 132 Ohio St.3d 233,

2012-Ohio-2577, 971 N.E.2d 865, ¶ 86 (an argument that is purely speculative

cannot serve as the basis for an ineffectiveness claim).

       {¶40} In the case at bar, we do not agree with Appellant that trial counsel

provided ineffective assistance of counsel by failing to assert that Appellant had

not been properly served with the permanent custody motion and notice of the

hearing. Even presuming that Appellant can establish that trial counsel

performed deficiently by failing to raise the issue, Appellant cannot demonstrate
Ross App. No. 22CA15                                                                   18


that the result of the proceeding would have been different if counsel had raised

the issue. Instead, Appellant can only speculate that had counsel raised the

issue, the trial court would not have placed the child in the agency’s custody. We

believe that the more likely scenario is that if the trial court had determined that

Appellant had not been properly served, then the court would have continued the

permanent custody hearing until proper service was obtained. Moreover,

Appellant has not claimed that if the trial court had continued the hearing, (1) he

would have appeared to testify, (2) he would have presented evidence that would

have changed the result of the proceeding, or (3) he otherwise would have been

able to allay the agency’s concerns about placing the child in his care.

Consequently, Appellant cannot show that any purported deficient performance

affected the outcome of the proceedings. Therefore, Appellant cannot establish

that trial counsel failed to provide ineffective assistance of counsel.

       {¶41} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s second assignment of error.

                        THIRD ASSIGNMENT OF ERROR

       {¶42} In his third assignment of error, Appellant contends that the trial

court’s decision to grant the agency permanent custody of the child is against the

manifest weight of the evidence. He asserts that he “substantially complied with

several conditions of the case plan.” Appellant points out that a June 23, 2021

progress report notes that he and the mother were “actively looking for housing.”

He additionally states that he completed a mental health assessment and

parenting classes and that he “submitted a negative drug screen on July 30,
Ross App. No. 22CA15                                                                19


2019.” Appellant also argues that many of the issues that caused the agency

concern resulted from the mother’s actions and not from his actions.

                             STANDARD OF REVIEW

       {¶43} Generally, a reviewing court will not disturb a trial court’s permanent

custody decision unless the decision is against the manifest weight of the

evidence. E.g., In re B.E., 4th Dist. Highland No. 13CA26, 2014-Ohio-3178, ¶

27; In re R.S., 4th Dist. Highland No. 13CA22, 2013-Ohio-5569, ¶ 29. When an

appellate court reviews whether a trial court’s permanent custody decision is

against the manifest weight of the evidence, the court “ ‘ “weighs the evidence

and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the [finder of fact]

clearly lost its way and created such a manifest miscarriage of justice that the

[judgment] must be reversed and a new trial ordered.” ’ ” Eastley v. Volkman,

132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶ 20, quoting Tewarson v.

Simon, 141 Ohio App.3d 103, 115, 750 N.E.2d 176 (9th Dist. 2001),

quoting State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997),

quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.

1983). We further observe, however, that issues relating to the credibility of

witnesses and the weight to be given the evidence are primarily for the trier of

fact. As the court explained in Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77,

80, 461 N.E.2d 1273 (1984): “The underlying rationale of giving deference to the

findings of the trial court rests with the knowledge that the trial judge is best able

to view the witnesses and observe their demeanor, gestures and voice
Ross App. No. 22CA15                                                                20


inflections, and use these observations in weighing the credibility of the proffered

testimony.” Moreover, deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evident in the parties’

demeanor and attitude that does not translate to the record well.” Davis v.

Flickinger, 77 Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997); accord In re

Christian, 4th Dist. Athens No. 04CA 10, 2004-Ohio-3146, ¶ 7.

       {¶44} The question that an appellate court must resolve when reviewing a

permanent custody decision under the manifest weight of the evidence standard

is “whether the juvenile court’s findings * * * were supported by clear and

convincing evidence.” In re K.H., 119 Ohio St.3d 538, 2008-Ohio-4825, 895

N.E.2d 809, ¶ 43. “Clear and convincing evidence” is:

       the measure or degree of proof that will produce in the mind of the
       trier of fact a firm belief or conviction as to the allegations sought to
       be established. It is intermediate, being more than a mere
       preponderance, but not to the extent of such certainty as required
       beyond a reasonable doubt as in criminal cases. It does not mean
       clear and unequivocal.

In re Estate of Haynes, 25 Ohio St.3d 101, 103-04, 495 N.E.2d 23 (1986).

       {¶45} In determining whether a trial court based its decision upon clear

and convincing evidence, “a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” State v. Schiebel, 55 Ohio St.3d 71, 74, 564 N.E.2d 54

(1990); accord In re Holcomb, 18 Ohio St.3d 361, 368, 481 N.E.2d 613 (1985),

citing Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954) (“Once the

clear and convincing standard has been met to the satisfaction of the [trial] court,
Ross App. No. 22CA15                                                                21


the reviewing court must examine the record and determine if the trier of fact had

sufficient evidence before it to satisfy this burden of proof.”).

       {¶46} Thus, if a children services agency presented competent and

credible evidence upon which the trier of fact reasonably could have formed a

firm belief that permanent custody is warranted, then the court’s decision is not

against the manifest weight of the evidence. In re R.M., 2013-Ohio-3588, 997

N.E.2d 169, ¶ 62 (4th Dist.); In re R.L., 2d Dist. Greene Nos. 2012CA32 and

2012CA33, 2012-Ohio-6049, ¶ 17, quoting In re A.U., 2d Dist. Montgomery No.

22287, 2008-Ohio-187, ¶ 9 (“A reviewing court will not overturn a court’s grant of

permanent custody to the state as being contrary to the manifest weight of the

evidence ‘if the record contains competent, credible evidence by which the court

could have formed a firm belief or conviction that the essential statutory elements

* * * have been established.’ ”). A reviewing court should find a trial court’s

permanent custody decision against the manifest weight of the evidence only in

the “ ‘exceptional case in which the evidence weighs heavily against the

[decision].’ ” Thompkins, 78 Ohio St.3d at 387, quoting Martin, 20 Ohio App.3d

at 175.

                     PERMANENT CUSTODY PROCEDURE

       {¶47} Before a court may award a children services agency permanent

custody of a child, R.C. 2151.414(A)(1) requires the court to hold a hearing. The

primary purpose of the hearing is to allow the court to determine whether the

child’s best interests would be served by permanently terminating the parental

relationship and by awarding permanent custody to the
Ross App. No. 22CA15                                                                  22


agency. R.C. 2151.414(A)(1). Additionally, when considering whether to grant a

children services agency permanent custody, a trial court should consider the

underlying purposes of R.C. Chapter 2151: “to care for and protect children,

‘whenever possible, in a family environment, separating the child from the child's

parents only when necessary for the child's welfare or in the interests of public

safety.’ ” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 29,

quoting R.C. 2151.01(A).

       {¶48} R.C. 2151.414(B)(1) permits a trial court to grant permanent custody

of a child to a children services agency if the court determines, by clear and

convincing evidence, that the child’s best interest would be served by the award

of permanent custody and, as applicable here, “the child has been in the

temporary custody of one or more public children services agencies or private

child placing agencies for twelve or more months of a consecutive twenty-two

month period ending on or after March 18, 1999.” R.C. 2151.414(B)(1)(d).

                            A. R.C. 2151.414(B)(1)(d)

       {¶49} In the case at bar, the trial court found that the child has been in the

agency’s temporary custody for 12 or more months of a consecutive 22-month

period. Appellant does not dispute the trial court’s R.C. 2151.414(B)(1)(d)

finding, so we do not address it.

                               B. BEST INTEREST

       {¶50} R.C. 2151.414(D) directs a trial court to consider “all relevant

factors,” as well as specific factors, to determine whether a child’s best interest

will be served by granting a children services agency permanent custody. The
Ross App. No. 22CA15                                                                   23


listed factors include: (1) the child’s interaction and interrelationship with the

child’s parents, siblings, relatives, foster parents and out-of-home providers, and

any other person who may significantly affect the child; (2) the child’s wishes, as

expressed directly by the child or through the child’s GAL, with due regard for the

child’s maturity; (3) the child’s custodial history; (4) the child’s need for a legally

secure permanent placement and whether that type of placement can be

achieved without a grant of permanent custody to the agency; and (5) whether

any factors listed under R.C. 2151.414(E)(7) to (11) apply.

       {¶51} Deciding whether a grant of permanent custody to a children

services agency will promote a child’s best interest involves a delicate balancing

of “all relevant [best interest] factors,” as well as the “five enumerated statutory

factors.” In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 57,

citing In re Schaefer, 111 Ohio St.3d 498, 2006-Ohio-5513, 857 N.E.2d 532, ¶

56. However, none of the best interest factors requires a court to give it “greater

weight or heightened significance.” Id. Instead, the trial court considers the

totality of the circumstances when making its best interest determination. In re

K.M.S., 3d Dist. Marion Nos. 9-15-37, 9-15-38, and 9-15-39, 2017-Ohio-142, ¶

24; In re A.C., 9th Dist. Summit No. 27328, 2014-Ohio-4918, ¶ 46. In general,

“[a] child’s best interest is served by placing the child in a permanent situation

that fosters growth, stability, and security.” In re C.B.C., 4th Dist. Lawrence Nos.

15CA18 and 15CA19, 2016-Ohio-916, ¶ 66, citing In re Adoption of Ridenour, 61

Ohio St.3d 319, 324, 574 N.E.2d 1055 (1991).
Ross App. No. 22CA15                                                                  24


          {¶52} In the case at bar, we believe that the record contains ample, clear

and convincing evidence to support the trial court’s decision that placing the child

in the agency’s permanent custody is in his best interest. The record does not

support a finding that the trial court committed a manifest miscarriage of justice.

Therefore, the trial court’s judgment is not against the manifest weight of the

evidence.

                      1. Child’s Interactions and Interrelationships

          {¶53} The evidence shows that Appellant did not consistently visit the

child and that he has not visited the child since December 7, 2021. When

Appellant did attend visits, he had frequent outbursts during visitations, and these

outbursts frightened the child.

          {¶54} On the other hand, the foster family provides for the child’s well-

being, and the child appears to have a “strong bond” with the family.

                                   2. Child’s Wishes

          {¶55} The guardian ad litem recommended that the court grant the agency

permanent custody of the child. In re I.A.-W., 8th Dist. Cuyahoga No. 111217,

2022-Ohio-1766, ¶ 37; In re S.M., 4th Dist. Highland No. 14CA4, 2014–Ohio–

2961, ¶ 32 (both recognizing that R.C. 2151.414 permits juvenile courts to

consider a child’s wishes as child directly expresses or through the guardian ad

litem).

                                  3. Custodial History

          {¶56} The record shows that the child has been in the agency’s temporary
Ross App. No. 22CA15                                                                25


custody since August 10, 2017, when he was barely two months old. Since that

time, the child has lived with the same foster family.

                     4. Legally Secure Permanent Placement

       {¶57} “Although the Ohio Revised Code does not define the term, ‘legally

secure permanent placement,’ this court and others have generally interpreted

the phrase to mean a safe, stable, consistent environment where a child’s needs

will be met.” In re M.B., 4th Dist. Highland No. 15CA19, 2016-Ohio-793, ¶ 56,

citing In re Dyal, 4th Dist. Hocking No. 01CA12, 2001 WL 925423, *9 (Aug. 9,

2001) (implying that “legally secure permanent placement” means a “stable, safe,

and nurturing environment”); see also In re K.M., 10th Dist. Franklin Nos. 15AP-

64 and 15AP-66, 2015-Ohio-4682, ¶ 28 (observing that legally secure permanent

placement requires more than stable home and income but also requires

environment that will provide for child's needs); In re J.H., 11th Dist. Lake No.

2012-L-126, 2013-Ohio-1293, ¶ 95 (stating that mother unable to provide legally

secure permanent placement when she lacked physical and emotional stability

and that father unable to do so when he lacked grasp of parenting concepts).

Thus, “[a] legally secure permanent placement is more than a house with four

walls. Rather, it generally encompasses a stable environment where a child will

live in safety with one or more dependable adults who will provide for the child’s

needs.” In re M.B. at ¶ 56.

       {¶58} In the case at bar, the evidence shows that the child needs a legally

secure permanent placement and that he cannot achieve this type of placement

without granting the agency permanent custody. The parents do not have a
Ross App. No. 22CA15                                                                 26


stable home for the child and have not adequately resolved the concerns

regarding domestic violence in the home. Moreover, neither parent maintained

consistent communication with the agency caseworkers or demonstrated a

consistent commitment to the child. The parents have not demonstrated that

they have a stable environment where the child can live in safety with a

dependable adult who will provide for the child’s needs.

       {¶59} Moreover, even if Appellant complied with some aspects of the case

plan, as we have observed in the past, a parent’s case plan compliance may be

a relevant, but not necessarily conclusive, factor when a court considers a

permanent custody motion. In re B.P., 4th Dist. Athens No. 20CA13, 2021-Ohio-

3148, ¶ 57; In re T.J., 4th Dist. Highland No. 2016-Ohio-163, ¶ 36, citing In re

R.L., 9th Dist. Summit Nos. 27214 and 27233, 2014-Ohio-3117, ¶ 34 (“although

case plan compliance may be relevant to a trial court’s best interest

determination, it is not dispositive of it”); In re S.C., 8th Dist. Cuyahoga No.

102349, 2015-Ohio-2280, ¶ 40 (“Compliance with a case plan is not, in and of

itself, dispositive of the issue of reunification”); accord In re K.M., 4th Dist. Ross

No. 19CA3677, 2019-Ohio-4252, ¶ 70, citing In re W.C.J., 4th Dist. Jackson No.

14CA3, 2014-Ohio-5841, ¶ 46 (“[s]ubstantial compliance with a case plan is not

necessarily dispositive on the issue of reunification and does not preclude a grant

of permanent custody to a children’s services agency”); In re N.L., 9th Dist.

Summit No. 27784, 2015-Ohio-4165, ¶ 35 (“substantial compliance with a case

plan, in and of itself, does not establish that a grant of permanent custody to an

agency is erroneous”). “Indeed, because the trial court’s primary focus in a
Ross App. No. 22CA15                                                                  27


permanent custody proceeding is the child’s best interest, ‘it is entirely possible

that a parent could complete all of his/her case plan goals and the trial court still

appropriately terminate his/her parental rights.’ ” W.C.J. at ¶ 46, quoting In re

Gomer, 3d Dist. Wyandot Nos. 16-03-19, 16-03-20, and 16-03-21, 2004-Ohio-

1723, ¶ 36; accord In re K.J., 4th Dist. Athens No. 08CA14, 2008-Ohio-5227, ¶

24 (“when considering a R.C. 2151.414(D)(1)(d) permanent custody motion, the

focus is upon the child’s best interests, not upon the parent’s compliance with the

case plan”). Thus, a parent’s case plan compliance will not preclude a trial court

from awarding permanent custody to a children services agency when doing so

is in the child’s best interest. Id.

       {¶60} In the case sub judice, as we noted above, we believe that the

record contains ample clear and convincing evidence that placing the child in the

agency’s permanent custody is in his best interests. Furthermore, contrary to

Appellant’s argument that he “substantially complied with several conditions of

the case plan,” the trial court specifically found that Appellant “did not complete

significant portions of the case plan.”

       {¶61} Based upon all of the foregoing evidence, the trial court could have

been firmly convinced that placing the child in the agency’s permanent custody is

in the child’s best interest. Therefore, the court’s judgment is not against the

manifest weight of the evidence.

       {¶62} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s third assignment of error.
Ross App. No. 22CA15                                                               28


                       FOURTH ASSIGNMENT OF ERROR

       {¶63} In his fourth assignment of error, Appellant argues that the trial

court’s decision is against the manifest weight of the evidence due to the

agency’s failure to establish that it used reasonable efforts to allow the child to be

returned to the family’s home. He alleges that the agency did not attempt to help

him obtain childcare so that he would be able to maintain full-time employment.

Appellant asserts that his inability to manage both full-time employment and

taking care of the child was the primary obstacle to reunification and that the

agency should have done more to help him. He also contends that the agency

did not present sufficient evidence throughout the proceedings that it otherwise

used reasonable efforts to reunify the family.

       {¶64} When a trial court “removes a child from the child’s home or

continues the removal of a child from the child’s home,” R.C. 2151.419(A)(1)

requires a trial court to determine whether a children services agency “made

reasonable efforts to prevent the removal of the child from the child's home, to

eliminate the continued removal of the child from the child's home, or to make it

possible for the child to return safely home.” “In determining whether reasonable

efforts were made, the child's health and safety shall be paramount.” R.C.

2151.419(A)(1). The agency bears the burden to prove that it has made

reasonable efforts. R.C. 2151.419(A)(1).

       {¶65} However, R.C. 2151.419(A)(1) applies only at “adjudicatory,

emergency, detention, and temporary-disposition hearings, and dispositional

hearings for abused, neglected, or dependent children * * *.” C.F., supra, at ¶ 41;
Ross App. No. 22CA15                                                              29


accord In re C.B.C., 4th Dist. Lawrence Nos. 15CA18 and 15CA19, 2016-Ohio-

916, ¶ 72. Thus, “ ‘[b]y its plain terms, the statute does not apply to motions for

permanent custody brought pursuant to R.C. 2151.413, or to hearings held on

such motions pursuant to R.C. 2151.414.’ ” C.F. at ¶ 41, quoting In re A.C., 12th

Dist. Clermont No. CA2004-05-041, 2004-Ohio-5531, ¶ 30. Nonetheless, “[t]his

does not mean that the agency is relieved of the duty to make reasonable efforts”

before seeking permanent custody. Id. at ¶ 42. Instead, at prior “stages of the

child-custody proceeding, the agency may be required under other statutes to

prove that it has made reasonable efforts toward family reunification.” Id.

Additionally, “[if] the agency has not established that reasonable efforts have

been made prior to the hearing on a motion for permanent custody, then it must

demonstrate such efforts at that time.” Id. at ¶ 43.

       {¶66} In the case sub judice, appellant’s appeal does not emanate from

one of the types of hearings specifically listed in R.C. 2151.419(A): “adjudicatory,

emergency, detention, and temporary-disposition hearings, and dispositional

hearings for abused, neglected, or dependent children.” The agency, therefore,

did not have the burden to prove at the permanent custody hearing that it used

reasonable efforts to reunify the family, unless it had not previously done so.

Here, our review of the record reflects that the trial court made multiple

reasonable efforts findings before the agency filed its permanent custody motion.

Thus, the court did not need to again find that the agency used reasonable

efforts before it could grant the agency permanent custody of the child. E.g., In
Ross App. No. 22CA15                                                             30


re M.H.–L.T., 4th Dist. Washington No. 17CA12, 2017-Ohio-7825, ¶ 64; In re

S.S., 4th Dist. Jackson Nos. 16CA7 and 16CA8, 2017-Ohio-2938, ¶ 168.

       {¶67} Accordingly, based upon the foregoing reasons, we overrule

Appellant’s fourth assignment of error.

                                 CONCLUSION

       {¶68} Having overruled appellant’s four assignments of error, we affirm

the trial court’s judgment.

                                                      JUDGMENT AFFIRMED.
Ross App. No. 22CA15                                                             31


                               JUDGMENT ENTRY

       It is ordered that the JUDGMENT IS AFFIRMED and appellant shall pay
the costs.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Ross County Common Pleas Court, Juvenile Division, to carry this judgment into
execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Hess, J.: Concur in Judgment and Opinion.

                                  For the Court,


                                  BY: ____________________________
                                     Kristy S. Wilkin, Judge

                             NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.